SENTENCIA
Vistos los autos, los escritos presentados por las partes y examinados los criterios de A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976), se revoca la decisión de la Junta de Relaciones del Trabajo y se devuelve el caso para que ésta asuma jurisdicción y resuelva la petición presentada por la recurrente.
Así lo pronunció y manda el Tribunal y certifica el Secretario General. La Juez Asociada Señora Naveira de Rodón emitió opinión concurrente a la cual se unen los Jueces Asociados Señores Negrón García y Alonso Alonso. *117El Juez Asociado Señor Ortiz concurre sin opinión escrita. El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Rebollo López disienten sin opinión escrita. El Juez Asociado Señor Hernández Denton no intervino.
(Fdo.) Bruno Cortés Trigo

Secretario General

-0-